Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INDEX TO CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2011 Page Balance sheets F-2 Statements of operations F-3 Statement of changes in shareholders' equity F-4 Statements of cash flows F-5 Notes to financial statements F-6 – F-13 The amounts are stated in U.S. dollars ($) in thousands. ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) December 31, June 30, A s s e t s CURRENT ASSETS: Cash and cash equivalents $ $ Marketable securities Trade receivables Other current assets Inventories T o t a lcurrent assets LONG-TERM INVESTMENTS: Marketable securities - Other PROPERTY AND EQUIPMENT - net DEFERRED ISSUANCE COSTS, net of accumulated amortization T o t a lassets $ $ Liabilities and equity CURRENT LIABILITIES: Trade payables $ $ Accrued expenses and other payables Deferred income Convertible subordinated notes, series A - T o t a l current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other Convertible subordinated notes series A, net - Convertible subordinated notes series B, net - T o t a l long-term liabilities COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities EQUITY: Share capital - ordinary shares of no par value (authorized: December 31, 2010 and June 30, 2011-75,000,000 shares; issued: December 31, 2010 – 25,128,358 shares; June 30, 2011 -25,377,074 shares; outstanding: December 31, 2010 - 22,483,519shares; June 30, 2011 – 22,732,235 shares) and additional paid in capital and Warrants Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury shares, at cost(2,644,839 ordinary shares) ) ) T o t a lequity T o t a l liabilities and equity $ $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three months ended June 30, Six months ended June 30, REVENUES $ COST OF REVENUES GROSS PROFIT RESEARCH AND DEVELOPMENT EXPENSES - net SELLING, GENERAL AND ADMINISTRATIVE EXPENSES OPERATING LOSS ) FINANCIAL EXPENSES- net ) ADJUSTMENTS RELATED TO SERIES A AND SERIES B CONVERTIBLE NOTES ) OTHER INCOME - - - NET LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE (“EPS”): Basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic and diluted The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY Share capital and additional paid in capital Accumulated Number of shares Accumulated other Comprehensive Treasury Total shareholders' (in thousands) Amount Warrants deficit loss shares equity BALANCE AT JANUARY 1, 2011 $ $ $ ) $ ) $ ) $ CHANGES DURING THE SIX MONTHS ENDED JUNE 30, 2011: Net loss ) ) Unrealized losses on available-for-sale marketable securities, net ) ) T o t a l comprehensive loss ) Issuance of share capital Exercise of options granted to employees 9 - - Compensation related to employee stock option grants BALANCE AT JUNE 30, 2011 $ $ $ ) $ ) $ ) $ The accompanying notes are an integral part of these interim condensed consolidated financial statements. F - 4 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) INTERIM CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $ ) $ ) Adjustments to reconcile net loss for the period to net cash used in operating activities: Depreciation and amortization: Property and equipment Deferred issuance costs 69 69 Accrued interest, premium amortization and currency differences on marketable securities ) Increase in accrued severance pay 91 37 Compensation related to employee stock option grants, net Revaluation of conversion feature embedded in series A convertible notes (1
